J-S37044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

LUIS MANUEL CRUZ

                            Appellant                No. 3190 EDA 2014


                 Appeal from the PCRA Order October 22, 2014
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-2100766-1999


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                             FILED JUNE 26, 2015

        Luis Manuel Cruz appeals from the Order of the Court of Common

Pleas of Lehigh County that dismissed his habeas corpus petition, which the

court erroneously treated as a petition filed under the Post Conviction Relief

Act (“PCRA”).1 After careful review, we affirm.

        A jury found Cruz guilty of first-degree murder on March 8, 2000, and

returned a verdict of life imprisonment in the penalty phase of the trial the

following day. The court immediately sentenced Cruz to life imprisonment.

Cruz did not file a direct appeal, and his judgment of sentence became final

on April 10, 2000, when his time to file a direct appeal expired.        See



____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S37044-15



Pa.R.A.P. 903.      Thus, Cruz had until April 10, 2001 to file a timely PCRA

petition. See 42 Pa.C.S. § 9545(b).

       Between 2005 and 2013, Cruz filed several PCRA petitions seeking

collateral relief, all of which were dismissed.    In the instant matter, Cruz

filed a pro se Petition for Writ of Habeas Corpus Ad [Subjiciendum] dated

June 8, 2014,2 with the sole allegation that his confinement is illegal because

the Department of Corrections (DOC) does not have a copy of his sentencing

order.   He bases his argument on section 9764 of the Sentencing Code,

which provides, in relevant part:

       § 9764.   Information required upon commitment and
       subsequent disposition

       (a)    General rule. – Upon commitment of an inmate to the
              custody of the Department of Corrections, the sheriff or
              transporting official shall provide to the Institution’s
              records officer or duty officer, in addition to a copy of the
              court commitment form DC-300B generated from the
              Common Pleas Criminal Court Case Management System
              of the unified judicial system, the following information.

                                           ...

       (8)    A copy of the sentencing order and any detainers filed
              against the inmate which the county has notice.

42 Pa.C.S. § 9764(a)(8).

____________________________________________


2
  The habeas petition is dated June 8, 2014, but was not stamped “filed”
until July 16, 2014. The trial court apparently had access to the petition
earlier than July 16, since it issued an order dated July 3, 2014, which
denied Cruz’s request for counsel in relation to the petition, and issued an
order dated July 10, 2014, which indicated the court’s intention to dismiss
the petition as an untimely PCRA petition pursuant to Pa.R.Crim.P. 907.



                                           -2-
J-S37044-15



       On July 10, 2014, the court provided Cruz with notice pursuant to

Pa.R.Crim.P. 907(1) that it was treating the habeas corpus petition as a

PCRA petition, which it intended to dismiss as untimely filed.      The court

dismissed the petition on October 22, 2014.

       This timely appeal followed, in which Cruz, acting pro se, raises the

following issues, verbatim, for our review:

       1) Did the P.C.R.A court commit an error of fact that defendant
          did not present genuine issues of material fact that does not
          warrant relief under writ of habeas corpus ad-subjiciendum or
          Post Conviction Act

       2) Withdrawn

       3) Whether trial court has inherent jurisdiction to modify or
          rescind an illegal sentence order, a clerical error that is
          absent the statutory jurisdiction to lawfully incarcerate
          defendant

       4) Whether trial court has interfered with appellant’s rights to
          access his entire discovery and transcripts that is public
          record at the cost of production to the defendant for the use
          in the official capacity as an exhibit/evidence to demonstrate
          a miscarriage of justice, defective sentence order.3

Brief for Appellant, at 3.

       The trial court did not file an opinion pursuant to Pa.R.A.P. 1925(a).

Instead, the court relied upon its order of July 10, 2014, which stated the
____________________________________________


3
  Issue 4) was not raised within the instant habeas corpus petition, but
rather was raised separately by Cruz in a self-styled “Petition for Production
of Discovery and Transcripts” filed on February 25, 2014. The trial court
issued orders with respect to that petition on May 16, 2014, and May 30,
2014. Therefore, this issue is not properly before the Court and will not be
addressed.




                                           -3-
J-S37044-15



court’s intention to dismiss Cruz’s habeas petition as an untimely PCRA

petition and the reasons for doing so.           The court indicated it was

“considering the filing a Petition for Post-Conviction Relief pursuant to 42

Pa.C.S.A. § 9542.” Order, 7/10/14, at 2.

       Section 9542 states that the PCRA “provides for an action by which . .

. persons serving illegal sentences may obtain collateral relief.” 42 Pa.C.S. §

9542. Nevertheless, in Joseph v. Glunt, 96 A.3d 365 (Pa. Super. 2014),

this Court held that a claim that a sentence is illegal because the DOC is

unable to produce a written sentencing order is properly raised in a habeas

corpus petition. However, this Court also held that section 9764(a)(8):

       does not create any remedy or cause of action for a prisoner
       based upon the failure to provide a copy [of his sentencing
       order] to the DOC. The statute regulates the exchange of
       prisoner information between the state and county prison
       system, and does not provide for a basis for habeas relief.

Joseph, supra at 370.

       Here, the sole issue raised in Cruz’s habeas petition is that the DOC

could not produce his sentencing order. Accordingly, the trial court properly

dismissed Cruz’s petition, although for a reason other than the one stated in

the October 22, 2014 order.4

       Order affirmed.


____________________________________________


4
  “This Court may affirm the trial court’s decision on any basis supported by
the record.” Commonwealth v. Barren, 74 A.3d 250, 254 (Pa. 2013)
(citation omitted).



                                           -4-
J-S37044-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/26/2015




                          -5-